Citation Nr: 1303305	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  12-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left true vocal cord cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancers, multiple sites, including basal cell and squamous cell carcinomas, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The estimated dose exposure of the vocal cords to ionizing radiation is 0.008 rem.

2.  Guidance using the National Institute for Occupational Safety and Health Interactive Radioepidemiological Program estimates that the likelihood that exposure to ionizing radiation was responsible for the Veteran's vocal cord cancer using calculated 99th percentile values places the probability of causation at 0.18 percent for vocal cord cancer.

3.  The medical evidence reflects that there is no reasonable possibility that the Veteran's cancer of the left true vocal cord resulted from exposure to radiation during service.

4.  Cancer of the left vocal cord was first manifest many years after the Veteran's service, and there is no competent evidence suggesting this cancer is otherwise related to service. 

5.  The estimated dose exposure of the skin to ionizing radiation is 0.434 rem.

6.  Guidance using the National Institute for Occupational Safety and Health Interactive Radioepidemiological Program estimates that the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancers using calculated 99th percentile values places the probability of causation at 11.71 percent for basal cell carcinoma, 0.36 percent for squamous cell carcinoma, and a total probability of causation of 12.03 percent.

7.  The medical evidence reflects that it is less likely than not that the Veteran's basal cell and squamous cell carcinomas are attributable to this level of exposure to ionizing radiation in service.

8.  Basal cell carcinoma was first manifest many years after active service, and there is no competent evidence suggesting this cancer is otherwise related to service.

9.  Squamous cell carcinoma was first manifest many years after the Veteran's active service, and there is no competent evidence suggesting this cancer is otherwise related to service 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left true vocal cord cancer, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).

2.  The criteria for service connection for skin cancers, multiple sites, including basal cell and squamous cell carcinomas, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that through VCAA letters dated October 2009, March 2010, and April 2010, prior to the decision on appeal, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes radiation exposure findings, opinions from the Director of Radiation and Physical Exposures and the Director of Compensation and Pension Service, private treatment records, and lay evidence.  The Board acknowledges that the Veteran's service treatment records are missing; however, the RO has exhausted all possible avenues to obtain a complete set.  The RO set forth its actions in a formal finding of unavailability dated April 2010, and notified the Veteran of the unavailability of those records that same month.  In any event, the Veteran does not allege that he suffered from vocal cord cancer or skin cancer during service.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

While the Veteran has not been afforded a VA examination in connection with his appeal, the Board finds that the need for a VA examination is not indicated in this case.  Under the VCAA, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c) (4).  

In this case the Board accepts that the Veteran has been diagnosed with cancer of the skin and vocal cord at some point in time, and may have residuals related to such cancers.  Exposure to some levels of radiation during service has also been established.  The Director of Radiation and Physical Exposures opined that that it is unlikely that the Veteran's throat or skin cancers are related to his exposure to ionizing radiation.  The competent and credible evidence does not reflect that the Veteran's cancers were present in service, and both the medical evidence and the Veteran note diagnoses for the cancers occurred many years after discharge from service.  There is no competent evidence suggesting a relationship between the claimed disorders and service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a distinct basis for establishing service connection based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  The fact that the requirements of the above regulations are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

A disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service under the circumstances outlined in that section.  Specifically, if a veteran while on active duty participated in a radiation-risk activity, then the diseases listed under 38 C.F.R. § 3.309(d) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, participated in a radiation-risk activity.  A "radiation-risk activity" is defined as on-site participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) do not include cancer of the vocal cord or skin.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  Therefore, service connection cannot be granted on a presumptive basis pursuant to 38 C.F.R. § 3.309(d).

The provisions of 38 C.F.R. § 3.311 outline the procedures to be followed for adjudication purposes for certain radiation claims not falling within the  presumptive provisions of 38 C.F.R. § 3.309(d).  To consider service connection under section 3.311, the evidence must show the following:  (1) the veteran was exposed to ionizing radiation in service, (2) he subsequently developed a radiogenic disease, meaning a disease that may be induced by ionizing radiation, and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  For skin cancer and vocal cord cancer (under the category of "any other cancer"), the disease must have manifested five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these three requirements are met, the claim must be referred for consideration by the Under Secretary for Benefits (here the Director of Compensation and Pension Service). 

The Veteran meets all three requirements set forth above.  First, the Veteran's ship was stationed in Nagasaki, Japan from December 1, 1945 to December 27, 1945 and the Veteran visited Nagasaki, Japan on December 6, 1945 where he was exposed to ionizing radiation.  Second, the list of radiogenic diseases includes skin cancer and vocal cord cancer (under the category of "any other cancer").  38 C.F.R. § 3.311(b)(2).  Third, the cancers are shown by the competent and credible evidence to have manifested well over five years after exposure.  The Veteran was exposed to radiation in 1945.  He was diagnosed with vocal cord cancer in March 1985 and skin cancer no earlier than 1960.  As all three requirements are met, the claim was properly referred to the Director of Compensation and Pension Service, who sought an opinion from the Under Secretary of Health (here the Director of Radiation and Physical Exposures).  38 C.F.R. § 3.311(c).

In September 2010, the Director of Radiation and Physical Exposures, a physician, provided a memorandum noting the Veteran's exposure of the vocal cords 
total external gamma dose as 0.042 rem, internal committed alpha dose as 
0.004 rem, and internal committed beta dose as 0.008 rem.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer.  Using data provided by the Defense Threat Reduction Agency (DTRA), the program calculated a 99th percentile value for the probability of causation of 0.18 percent.  The Director of Radiation and Physical Exposures opined that it is unlikely that the Veteran's cancer of the left true vocal cord can be attributed to ionizing radiation exposure while in military service.  

The Director of Compensation and Pension Service summarized the Veteran's history and exposure in a September 2010 statement.  He also indicated that the IREP of NIOSH was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's vocal cord cancer.  Using data provided by DTRA, the program calculated a 99th percentile value for the probability of causation of 0.18 percent.  As a result of the medical opinion and following a review of the evidence in its entirety, the Director of Compensation and Pension Service opined that there is no reasonable possibility that the Veteran's cancer of the left true vocal cord resulted from exposure to radiation in service.    

In March 2011, the Director of Radiation and Physical Exposures provided a memorandum noting the Veteran's exposure as follows:  total external gamma dose - 0.042 rem, total skin dose beta plus gamma (scalp) - 0.343 rem, total skin dose beta plus gamma (neck) - 1.213 rem, and total skin dose beta plus gamma (shoulder, back, paraspinal, chest) - 0.434.  The IREP of NIOSH was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's skin cancers.  The program calculated a 99th percentile value for the probability of causation of 11.71 percent for basal cell carcinoma, 0.36 percent from squamous cell carcinoma, and a total probability of causation of 12.03 percent.  In view of those findings the Director of Radiation and Physical Exposures opined that it is unlikely that the Veteran's skin cancers can be attributed to ionizing radiation exposure while in the military.  

The Director of Compensation and Pension Service also noted in a March 2011 statement that the DTRA estimated that the Veteran was exposed to a total external gamma dose of 0.042 rem with a total skin dose beta plus gamma (scalp) of 0.343 rem, of 1.213 of the neck, and of 0.434 of the shoulder, back, paraspinal, and chest.  The NIOSH IREP computer software calculated a 99th percentile value for the probability of causation of 11.71 percent for the Veteran's basal cell carcinoma and of 0.36 percent for the Veteran's squamous cell carcinoma.  The total probability of causation is 12.03 percent.  As a result of the finding and following a review of the evidence in its entirety, the Director of Compensation and Pension Service opined that there is no reasonable possibility that the Veteran's basal cell or squamous cell skin cancers resulted from radiation exposure in service.  
  
The Board notes there is no competent medical evidence or scientific evidence in the record to the contrary.  Due to the medical opinions of the Director of Radiation and Physical Exposures, the Board concurs with the opinion of the Director of the Compensation and Pension Service.  As the competent and probative evidence indicates that Veteran's vocal cord, basal cell, or squamous cell carcinomas are not likely attributable to his level of exposure to ionizing radiation in service, service connection pursuant to the provisions of 38 C.F.R. § 3.311 is not warranted.  

As a final matter, the Board will address service connection on a direct basis or as a presumptive chronic disability pursuant to 38 C.F.R. § 3.309(a).  

As noted above, the Veteran's service treatment records are missing, and the RO exhausted all possible avenues to obtain a set as stated in a formal finding of unavailability dated April 2010.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board notes, however, that the Veteran does not allege that he was treated for vocal cord cancer or skin cancer during service.  Rather, his contention has always been that his cancers are due to radiation exposure during service.  

The Board acknowledges the Veteran argued in his notice of disagreement that it would have been "least as likely as not that the cancer would have manifested itself within the first year of service due to the type of cancer and the long term effect of the ionizing radiation I was exposed to."  However, in other statements of record, the Veteran reports he was diagnosed with vocal cord cancer in 1985, and such is confirmed by medical evidence of record.  Regarding his skin cancer, he initially stated, in September 2009 and November 2009 correspondence that he had skin cancers removed beginning in the 1960's.  In his substantive appeal, he stated that he got cancer of the vocal cords in 1985 with multiple skin cancers since 2001.  To the extent the statement of the Veteran's notice of disagreement suggests his contention that he suffered from these cancers during service or within the year following discharge from service, the Board finds such assertion is inconsistent with his other statements noting onset of vocal cord cancer in 1985 and onset of skin cancer in the 1960's (or 2001).  Thus, such allegation is not supported by the other evidence of record, including the Veteran's own statements, and is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

While the Board does not doubt that the Veteran sincerely believes that his cancers are related to his radiation exposure during service, there is no indication that he has specialized training in determining the etiology of skin or vocal cord cancers, to include whether such are related to radiation exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, skin and vocal cord cancers can have many different causes, thereby requiring medical expertise to determine the etiology.  In this case, the only medical opinions of record concerning the relationship between the Veteran's cancers and his radiation exposure are against the claim.  

The most probative evidence indicates the Veteran's skin and vocal cord cancers arose many years after service, and there is no medical evidence suggesting a link between his cancers and service.  Therefore, service connection on a direct basis or presumptive basis as a chronic condition pursuant to 38 C.F.R. § 3.309(a) is denied.

In sum, the preponderance of the evidence is against a finding of service connection for vocal cord cancer pursuant to the radiation provisions in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311, pursuant to the presumptive provisions in 38 C.F.R. § 3.309(a) as a chronic disease, and pursuant to direct service connection under 38 C.F.R. § 3.303.  Accordingly, the claims for service connection for vocal cord cancer and skin cancer are denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for left true vocal cord cancer, to include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for skin cancers, multiple sites, including basal cell and squamous cell carcinomas, to include as due to exposure to ionizing radiation, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


